FILED
                             NOT FOR PUBLICATION                            MAR 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CARLOS HUMBERTO CARDONA                         No. 08-73516
 HERNANDEZ,
                                                 Agency No. A099-577-173
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Carlos Humberto Cardona Hernandez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

summarily affirming an immigration judge’s decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

       We reject Hernandez’s claim that he is eligible for asylum and withholding

of removal based upon an imputed anti-gang political opinion or his membership

in a particular social group. See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir.

2009); Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008);

Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (a protected ground

has to be “one central reason” for persecution). Accordingly, because Hernandez

failed to demonstrate that he was persecuted on account of a protected ground, we

deny the petition as to his asylum and withholding of removal claims. See Barrios,

581 F.3d at 856.

       PETITION FOR REVIEW DENIED.




PR/Research                              2                                   08-73516